Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed July 25, 2022 are respectfully acknowledged and have been fully considered.
	Claims 1, 11, and 12 are amended. Claims 9-10 are cancelled. 
	Claims 1-8, 11, and 12 are pending.
Response to Arguments
2.	In view of the Applicant’s amendments and remarks, filed July 25, 2022, the rejections of independent claims 1 and 12 are withdrawn. The rejections of claims 2-8 and 11 are withdrawn based upon their dependence on their allowable base claim.
Allowable Subject Matter
3. 	After an examination of the present application, in view of the amendments and remarks filed July 25, 2022, and based on an updated, thorough search of the prior art of record, Claims 1-8, 11, and 12 are found to be in condition for allowance.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
While closest prior art Yue (CN102767782A) and Cheng (20090282173 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "add a first multimedia object corresponding to a first multimedia object type and a first play time setting value corresponding to the first multimedia object in the process edit field when the first multimedia object type in the at least one multimedia object type is selected; obtain a first multimedia content corresponding to the first multimedia object and set a first play time length corresponding to the first multimedia content according to the first play time setting value; and output the first multimedia content and the corresponding first play time length as the playing content when an edit completion command is detected" in combination with all other limitations of the claim.

Claim 12:
While closest prior art Yue (CN102767782A) and Cheng (20090282173 A1) teach portions of the limitations of independent Claim 12, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 12, namely "adding, by the smart device, a first multimedia object corresponding to a first multimedia object type and a first play time setting value corresponding to the first multimedia object in the process edit field when the first multimedia object type in the at least one multimedia object type is selected; obtaining, by the smart device, a first multimedia content corresponding to the first multimedia object and set a first play time length corresponding to the first multimedia content according to the first play time setting value; and outputting, by the smart device, the first multimedia content and the corresponding first play time length as the playing content when an edit completion command is detected" in combination with all other limitations of the claim.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624